DETAILED ACTION
Remarks
This office action is in response to the amendment filed on 10/06/2021.
Claims 1-3, 5-7, and 9-11 have been amended.
Claims 1-12 remain pending and have been examined.

Response to Amendments
Applicant’s amendment filed on 10/06/2021 necessitated additional clarification and/or a new ground of rejection presented in this office action.
Independent claims 1, 5, and 9 as amended include limitation about storing a firmware patch image in a firmware partition (i.e., claim 1, lines 12-13, “storing a firmware patch image in a firmware partition of a management controller memory”). However, dependent claims 2, 6, and 10 also recite “a firmware partition of a storage resource” for storing/maintaining “the firmware patch image” (i.e., claim 2, lines 4-7, “maintaining a firmware partition of a storage recourse
Examiner interpretation of the instant invention –- Based on the specification disclosure, the invention is directed to “create dynamic firmware patch image” (i.e., specification, p.16, lines 1-2) and “emulate dynamic patching of the files on the fly” (i.e., specification, p.19, lines 3-4). Such process to apply/emulate the new firmware version on the fly is performed during the system boot by mounting and overlaying/stacking “base firmware image” and “one or more patch image” stored in the “firmware partition” to create the new updated firmware on the fly each time the system is booting to emulate an updated new firmware without storing/loading whole updated new firmware from a firmware partition/storage resource. 
Examiner tried to contact attorney on the record to discuss related issues, however, no response has been received.  Examiner suggests to clarify the “firmware partition” location as recited and to add the steps after storing the “firmware patch image” for applying/emulating the “new firmware version”, e.g., booting, mounting file system as addressed above.

Response to Arguments
Applicant’s arguments filed on 10/06/2021, on pages 7-8, have been fully considered but they are not persuasive. For example:
At Remarks page number 7, Applicant submits that cited prior art does teach the amended limitation about “a management controller to perform operations including comparing a new firmware version to an existing firmware version and storing a firmware patch image, which is indicative of differences between 
However, Examiner respectfully disagrees.
The amended claim now recites limitation: “management controller includes a second processor couple to a second memory, and a second network interface coupling the management controller to a management network”. Such “management controller” is no more than a device/computer with processor and memory in the computer network to perform function of comparison and storing the image difference. Previous cited Subramanian discloses the management controller (i.e., “computing device” – see Fig.1:110) includes second memory (i.e., “Memory” – see Fig.1:114) and processor (i.e., ”Processor”, Fig.1:112) coupling with network interface/network (i.e., Fig.1:134,140) to host system processor (i.e., “Embedded System” and “Processor” Fig.1-120, 122). It can be seen that the management controller (i.e., “Computing Device”- Fig.1:110) performs the functions of comparing the new firmware version and storing a firmware patch image indicative of differences (i.e., “Computing device receives an image of replacement firmware”, “…Compares the image…determine different portions of the firmware”, and “Computing device sends the patch file to the embedded system for updating…” – see Fig.3, steps 310-350). Therefore, the combination of Hong, Subramanian and Cheng still teaches the amended limitation as recited.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4, 6, 8, 10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 6, and 10:
Claims 2, 6, and 10 recite “a firmware partition of a storage resource” for storing/maintaining “the firmware patch image” respectively (i.e., claim 2, lines 4-7; claim 6 lines 1-2; and claim 10, 2-3). However, their parent claims 1, 5, and 9 also recite “a firmware partition” in “management controller memory”. Both the firmware partitions are used to store/maintain the same firmware patching image(s). It is not clear the “a firmware partition of a storage resource” and “a firmware partition of a management controller” refer to the same firmware partition or not. For the purpose compact prosecution, Examiner treads the term “a firmware partition of a storage resource” in claims 2, 6, 10 as – the firmware partition of the management controller – which refers back to “a firmware partition of a management controller” as recited in claims 1, 5, and 9.

Claims 3-4, 8 and 12:
Dependent claims 3-4, 8 and 12 are also rejected based on the rejected claims 2, 6, and 10 above.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 5, and 9 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 9 and 14 of copending Application No. 16/405,692 as listed in the table below in view of Subramanian (Subramanian et al., US2018/0307479A1). 

Instant  Application
16/567,897
Co-pending Application
16/405,692
Claim 5:
A method for managing firmware versions in an information handling system, wherein the method comprises: 

[responsive to receiving a new firmware version for an information handling
 resource within the information handling system, comparing, by a management controller of the information handling system, the new firmware version to an existing firmware version;] 

storing a firmware patch image in a firmware partition of a management 

applying the firmware patch image to the existing firmware version to emulate the new firmware version, wherein applying the firmware patch image to the existing firmware version comprises overlaying a first file system associated with the new firmware version on a second file system associated with the existing firmware version, wherein an instance of a particular file present in the first file system takes precedence over an instance of the particular file in the second file system.  
 











A computer-implemented method for dynamically updating a read-only file system of a device, the method comprising: 






receiving a first patch image that comprises: (1) one or more update files that form an upper layer file system comprising an update for a set of target 

in a boot phase, creating the overlay data structure that comprises: (1) file identifiers corresponding to the non-target files of the read-only file system and (2) the file identifiers for the one or more update files of the upper layer file system instead of the file identifiers of the set of target files thereby overriding use of the set of target files, such that the one or more update files of the upper layer file system and the set of non-target files of the read-only file system are used to emulate a merged file system; and 

using the emulated merged file system to operate the device.
[responsive to receiving a new firmware version, wherein the operations include: comparing the new firmware version to an existing firmware version; 

storing differences between the new firmware version and the existing firmware version]; and 

applying the firmware patch image to the existing firmware version to emulate the new firmware version, wherein applying the firmware patch image to the existing firmware version comprises overlaying a first file system associated with the new firmware version on a second file system 











in response to receiving a request associated with an update for a client device, making available for download to the client device a first patch image that comprises one or more update files comprising an update for a set of target files of a file system, wherein the file system also comprises a set of non-target files, and a script for configuring an overlay data structure that is used to cause the one or more update files to override use of the set of target files; wherein, in a boot phase of the client device, as the overlay data structure is 
of a management controller of an information handling system, the instructions, when read and executed, for causing the processor to manage firmware versions of the information handling system by performing operations including:


[responsive to receiving a new firmware version for an information handling resource within the information handling system], comparing, by the management controller, the new firmware version to an existing firmware version;


storing a firmware patch image in a firmware partition of a management controller memory, wherein the firmware patch image is indicative of differences between the new firmware version and the existing firmware version]; and 

applying the firmware patch image to the existing firmware version to emulate the new firmware version, wherein applying the firmware patch image to the existing firmware version comprises overlaying a first file system associated with the new firmware version on a second file system associated with the existing firmware version, wherein an instance of a particular file present in the first file system takes precedence over an instance of the particular file in the second file system.













receiving a first patch image that comprises: (1) one or more update files that form an upper layer file system comprising an update for a set of target 

using the emulated merged file system to operate the device.


With respect to instant claim 5:
Claim 1 of the co-pending application 16/405,692 discloses storing differences (i.e., “one or more update files”) between the new firmware version and the existing emulate the new firmware version (i.e., “cause the one or more update files to override use of the set of target files”/”emulate a merged file system”), wherein applying the firmware patch image to the existing firmware version comprises overlaying a first file system (i.e., “read-only file system”) associated with the new firmware version on a second file system (i.e., “upper layer file system”) associated with the existing firmware version, wherein an instance of a particular file present in the first file system takes precedence over an instance of the particular file in the second file system (i.e., “such that the one or more update files of the upper layer file system and the 4Appl. No.16/405,692set of non-target files of the read-only file system are used to emulate a merged file system”). 
The claim 1 of the co-pending application 16/405,692 does not explicitly disclose the limitation of instant claim 5 about in response to receiving a new firmware version: comparing the new firmware version to an existing firmware version; and storing differences between the new firmware version and the existing firmware version as a firmware patch image.
However Subramanian discloses responsive to receiving a new firmware version for an information handling  resource within the information handling system, comparing, by a management controller of the information handling system, the new firmware version to an existing firmware version (i.e., “image of replacement firmware”, see Fig.3:310 -“Computing device receives an image of replacement firmware”): comparing the new firmware version to an existing firmware version (i.e., compares the image of replace firmware to current firmware to determine different portions of the firmware”); and storing a firmware patch image in a firmware partition of a management controller memory, wherein the firmware patch image is indicative of differences between the new firmware version and the existing firmware version (i.e., “different portions from the image of the replacement firmware”, see Fig.3 and “a patch file”, see Fig.3:330-340 – “Patching application retrieves the different portions from the image of the replacement firmware to form fragments”, “Patching application creates a patch file by data of the fragments”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Subramanian’s firmware patch image generation method (including comparing and storing difference of the firmware images as firmware update image) into the teachings of claim 1 of the co-pending application 16/405,692. One would have been motivated to do so to generating firmware patch image and reduce update time and resources consumption as suggested by Subramanian (i.e., “The size of the patch file would be relatively smaller than the firmware image, thereby reducing update time and resources consumption”, see Abstract).

With respect to instant claims 1 and 9:
Claims 9 and 14 of the co-pending application 16/405,692 are system version and article of manufacture version of the claimed method as addressed above which 

This is a provisional obviousness-type double patenting rejection, since the conflicting claims have not in fact been patented. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, and 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (Hong et al., US2011/0107323A1) in view of Subramanian (Subramanian et al., US2018/0307479A1) and Cheng (Cheng et al., Machine translation of WIPO Pub. No. WO2019056931A1).
With respect to claim 5, Hong discloses:
A method for managing firmware versions in an information handling system, wherein the method comprises: 
responsive to receiving a firmware patch image (i.e., “First Binary Files”/”patch file” – see Fig.4:110-120, “Store Basic Firmware”, “Receive First Binary File”, “Make Upgrading Firmware Based on Basic Firmware And First Binary Files”) [a new firmware version for an information handling  resource within the information handling system, comparing, by a management controller of the information handling system, the new firmware version to an existing firmware version]: 
 [storing a firmware patch image in a firmware partition of a management controller memory, wherein the firmware patch image is indicative of differences between the new firmware version and the existing firmware version;] and 
applying the firmware patch image (i.e., “First Binary Files”/”patch file”)  to the existing firmware version (i.e., “the currently-executed firmware can be upgraded to the made upgrading firmware”, see paragraph [0078]) to emulate the new firmware version (i.e., “Make Upgrading Firmware”, see Abstract, “such that the embedded system may use the patch file to update the current firmware”; Fig.4:110-120, “Store Basic Firmware”, “Receive First Binary File”, “Make Upgrading Firmware Based on Basic Firmware And First Binary Files”) [wherein applying the firmware patch image to the existing firmware version comprises overlaying a first file system associated with the new firmware version on a second file system associated with the existing firmware version, wherein an instance of a particular file present in the first file system takes precedence over an instance of the particular file in the second file system].  


However Subramanian discloses:
responsive to receiving a new firmware version for an information handling  resource within the information handling system, comparing, by a management controller of the information handling system, the new firmware version to an existing firmware version (i.e., “image of replacement firmware”, see Fig.3:310 -“Computing device receives an image of replacement firmware”): comparing the new firmware version to an existing firmware version (i.e., “image of replacement firmware”,  “image of …current firmware”, see Fig.3:320, “Computing device receives an image of replacement firmware”, “Patching application compares the image of replace firmware to current firmware to determine different portions of the firmware”); 
storing a firmware patch image in a firmware partition of a management controller memory, wherein the firmware patch image is indicative of differences between the new firmware version and the existing firmware version (i.e., “different portions from the creates a patch file by data of the fragments”); and 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Subramanian’s firmware patch image generation method (including comparing and storing difference of the firmware images as firmware update image) into Hong to emulate the firmware update image by applying the firmware update patching (i.e., “patch file”) to the existing version of firmware (i.e., “current firmware”). One would have been motivated to do so to reduce update time and resources consumption as suggested by Subramanian (i.e., “The size of the patch file would be relatively smaller than the firmware image, thereby reducing update time and resources consumption”, see Abstract).
Hong and Subramanian do not explicitly disclose wherein applying the firmware patch image to the existing firmware version comprises overlaying a first file system associated with the new firmware version on a second file system associated with the existing firmware version, wherein an instance of a particular file present in the first file system takes precedence over an instance of the particular file in the second file system.
However, Cheng in the same analogous art discloses overlaying method to update firmware image/version, wherein applying the firmware patch image (i.e., “incremental mirror image file”) to the existing firmware version (i.e., files in “original mirror image layer”) comprises overlaying a first file system (i.e., “container data lay associated with the new firmware version on a second file system (“mirror image layer is read-only” – read-only file system/second file system) associated with the existing firmware version (i.e., Fig.4, step 402), wherein an instance of a particular file present in the first file system takes precedence over an instance of the particular file in the second file system (i.e., Fig.8-9, overlaying files  File1-File6;  paragraph [0038], “a priority of an updated image layer file is higher than a priority of a file that has a same name as the image layer file and that is at a container data layer” and paragraph [0033], “same-name covering principle”- precedence) (see Fig.4, steps 401-403,  and paragraph [0040-45], “​Step 401, receiving an incremental mirror image file of a container; the incremental mirror image file comprises a newly added file, a modified file …​Step 402, updating the original mirror image layer according to the incremental mirror image file to obtain an updated mirror image layer…​Step 403: overlay the file in the updated mirror layer and the file in the container data layer, and form the updated unified view for use by the container in the view layer”, and Fig.8-9 and paragraph [0053-54], instances of File1, 3, 4, 6 at different layers and top layer/container data layer precedence over second file system/image layer).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cheng overlaying update method into Hong and Subramanian for update using the firmware version. One would have been motivated to do so to save resource and improve efficiency as suggested by Cheng (i.e., paragraph [0006], “to solving the problem that bandwidth and disk resources are wasted…and the upgrading efficiency is low”).


With respect to claim 6, Hong discloses:
maintaining a firmware partition of a storage resource (i.e., “storage”, see Fig.5:210) to 15include: 
a base firmware image (i.e., “Basic Firmware”) representing a first version of firmware of the management controller (i.e., “Version 1”, “Electronic Device A”, see Fig.3B, “Electronic Device A”, “Stored Basic Firmware”, “Received first Binary File”, “Made Upgrading Firmware”); and 
one or more firmware patch images (i.e., “Received First Binary Files”, see Fig.3B, “Received First Binary File”), wherein each of the one or more 20firmware patch images includes differences between a given firmware update image from which such firmware patch image was created and a previous version of firmware of the management controller (see Fig.3A and paragraph [0058],”since the first binary file is the differential image file created by extracting the different parts through the comparison between the basic firmware and the upgrading firmware, it may be said that the upgrading firmware is made based on the first binary file and the basic firmware”).  

25 With respect to claim 7, Subramanian further discloses:
 wherein the information handling system includes a host system and a management controller (i.e., “computing device” – see Fig.1:110), wherein the host system includes a host system processor (i.e., “Embedded System” and “Processor” Fig.1-120, 122), a host system memory  (i.e., “Memory” – Fig.1:124) , and a host system network interface to couple the host system to a data network (i.e.,  (See network system 110).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further incorporate Subramanian into Hong and Cheng for the purpose as addressed in claim 5 above.

With respect to claim 8, Cheng discloses:
performing a rollback (“back-off”/”fallback”)) from a current firmware version to a previous firmware version by removing one or more of the firmware patch images (i.e., Fig.7 and paragraph [0050-51], “back-off”/”fallback”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cheng overlaying update method into Hong and Subramanian for update using the firmware version. One would have been motivated to do so to save resource and improve efficiency as suggested by Cheng (i.e., paragraph [0006]).

With respect to claims 1-2 and 4:
Claims 1-2, and 4 are system version for performing the rejected method as in claims 5-8 addressed above, wherein all claimed limitation functions have been addressed and/or set forth above and certainly a computer system would need to run and/or practice such function steps disclosed by reference above. Hong further discloses the system (i.e., Fig.5 or 7, Device 200, “Storage”, 210, “controller” -230, 

With respect to claims 9-12:
Claims 9-12 are article of manufacture version of the rejected method as in claim 5-8 addressed above, wherein all claimed limitation functions have been addressed and/or set forth above respectively. It is well known in the computer art that such method steps would normally be implemented as computer program and practiced and/or stored on a non-transitory computer readable medium. Hong further the article of manufacture including medium and stored instruction (i.e., paragraph [0099], “the exemplary embodiments can also be embodied as computer-readable code on a computer-readable recording medium.  The computer-readable recording medium is any data storage device that can store data that can be thereafter read by a computer system.  Examples of the computer-readable recording medium include read-only memory (ROM), random-access memory (RAM), CD-ROMs, magnetic tapes, floppy disks, and optical data storage devices”).  Thus, they also would have been obvious in view of reference teachings above.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hong, Subramanian, and Cheng as applied in claim 2 above, and further in view of Zadok (Zadok et al., “On Incremental File System Development”, 2006 – made of record)
With respect to claim 3:
Hong modified by Subramanian and Cheng as in claim 2 discloses a layered file systems including first file system (see Fig.4, steps 401-403,  and paragraph [0040-45], “​Step 401, receiving an incremental mirror image file of a container; the incremental mirror image file comprises a newly added file, a modified file …​ ​Step 403: overlay the file in the updated mirror layer and the file in the container data layer, and form the updated unified view for use by the container in the view layer”), but does not explicitly disclose the first file system of the layered file system comprising an embedded Linux-based firmware file system.
However, Zadok discloses the first file system of the layered file system comprises an embedded Linux-based firmware file system (see p.174, Table I A summary of the Key Properties of Each Layering Model, column “Linux”: shows Linux file system is an embedded and layered file system – “Embeds functionality” and “Linear stacking”/ “Fan-in stacking”/”Fan-out stacking”).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Linux overlaying/stacking mechanism including embedded Linux file system to implement/realize the first file system for overlaying feature. One would have been motivated to do so to “incrementally extend the functionality of existing file system” as suggested by Zadok (see p.171, lines 1-3, “Using layered, or stackable, file system is a .



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Zadok et al., (“Extending File Systems Using stackable Templates”, 1999) discloses a layered/extended file system including Linux file system using vnode implementation.
Applicant’s arguments with respect to claims rejection have been fully considered but they are not persuasive.  Applicant's amendment necessitated additional clarification and/or the new ground(s) of rejection presented in this Office action.   
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG WEI whose telephone number is (571)270-1059 and Fax number is (571) 270-2059.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571- 272-1000.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
/Z.W/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192